DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 2/8/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections – Use Claims 35 USC § 101 and 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 22-29 are also rejected under 35 U.S.C. 101 because it is unclear what statutory group the claims fall under.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-29 stand rejected under 35 U.S.C. 103 as being unpatentable over Shiru et al (CN101362067A) in view of Muller et al (Veterinary Medicine International, Vol 2010, Article ID 321797, 7 pgs).
Applicants assert claim 10 recites “strong polarity foreign minister’s dispersant” which renders the claim not suitable for relying on.
Examiner is unclear where the cited translation comes from. Below is an image of the translation provided to Applicant:

    PNG
    media_image1.png
    62
    792
    media_image1.png
    Greyscale

	As can be seen, the translation is clear what the meaning of the claim is. Even the cited description describing claim 1 is not consistent with the google patent translation provided by Examiner. Examiner suggests reviewing the provided translation for further consideration of Applicants or clarification as to what Applicants are referencing.
	Applicants then assert the primary reference only briefly teaches rifabutin and does not mention A. baumannii, with no disclosure of activation of ferric-coprogen (FhuE) receptors. Applicants then assert Muller does not each the use of rifampicin to treat A. baumannii by activating the ferric-coprogen (FhuE) receptors in the cells.
A. baumannii. Muller on the other hand was cited for teaching treatment of mycobacteriosis by administering various drugs, including rifabutin. It was noted that skin lesions on the animals disappeared completely after gradual regression where the lesions were later diagnosed as A. baumannii infection. Thus, the motivation of Muller is to treat A. baumannii infections with the antimicrobials disclosed by Muller, and when administering rifabutin, it would have been obvious to administer an improved version, such as disclosed by Shiru et al.
With regards to activation of the ferric-coprogen (FhuE) receptors, where the same active is administered to the same patient population, i.e. microencapsulated rifabutin is administered to patients suffering from A. baumannii infections, the property of treatment would be inherent and need not be recognized or the motivating factor in the prior art. See MPEP 2112(I and II).

Claims 1-29 stand rejected under 35 U.S.C. 103 as being unpatentable over Shiru et al (CN101362067A) in view of Muller et al (Veterinary Medicine International, Vol 2010, Article ID 321797, 7 pgs), the combination further in view of Chen (US 6,645,508).
With regards to the addition of Chen, Applicants assert it does not provide any rifabutin formations to treat A. baumannii infections with rifabutin.
Examiner notes Chen was not relied upon for providing motivation to treat A. baumannii infections, instead simply to provide motivation to use known non-polar solvents that are obvious variants during the pharmaceutical synthesis of the microencapsulated rifabutin.

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shiru et al (CN101362067A) in view of Telussa ("Reclaiming the Activity of Lost Therapeutics" (2016) Graduate Theses and Dissertations, http://scholarcommons.usf.edu/etd/6411, Univ Southern Florida), the combination further in view of Chen (US 6,645,508).
Shiru et al was discussed in the previous Office Action for teaching a method of improving solubility of insoluble compounds, using microencapsulation by adding polar organic solvents, such as propylene glycol, to acetic acid and water (claim 10). Among the disclosed actives which are insoluble is rifabutin.
Telussa teaches rifabutin and its analogs demonstrated antimicrobial effectivity against A. baumannii (pg 24 to 25).
Chen teaches it was known in the art to use dimethyl isosorbide as a non-polar solvent when performing pharmaceutical synthesis.
It would have been obvious to one of ordinary skill in the art to use the microencapsulated dosage forms of Shiru et al and use them for the purposes which the actives are known to have efficacy. Here, Telussa teaches the efficacy of rifabutin for treatment of A. baumannii, so the skilled artisan would find it obvious to use the active for that purpose. 
Further, as noted in Telussa, determining the dosage is a well-known process that would have been an obvious step in optimizing the treatment plan. 
Finally, it would have been obvious to select known administration routes, such as intravenous, and then to optimize the solution containing the microencapsulated rifabutin in order to be both stable and provide minimal side effects upon administration.

Obvious-Type Double Patenting
Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/983,667 in view of Muller and copending Application No. 16/983,718 (reference applications). 
Applicants request the rejections be held in abeyance, therefore these rejections are maintained for reasons of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.